United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3306
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                           Russell William Anderson, Jr.

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: April 9, 2014
                                Filed: April 14, 2014
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Russell Anderson directly appeals after he pled guilty to drug and money-
laundering offenses, and the district court1 sentenced him to 135 months in prison, the

      1
        The Honorable David Gregory Kays, Chief Judge, United States District Court
for the Western District of Missouri.
bottom of the advisory Guidelines imprisonment range calculated by the court.
Anderson’s counsel has filed a brief filed under Anders v. California, 386 U.S. 738
(1967), arguing that the district court erred in calculating the Guidelines range and
imposed a substantively unreasonable sentence. Counsel also moves for leave to
withdraw, and Anderson moves for appointment of new counsel.

       We note that Anderson pled guilty pursuant to a plea agreement containing an
appeal waiver, and we conclude that the appeal waiver is enforceable. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver is
generally enforceable if appeal falls within scope of waiver, defendant entered into
both plea agreement and waiver knowingly and voluntarily, and enforcement of
waiver would not result in miscarriage of justice; allegation that judge misapplied
Guidelines or abused his or her discretion is not basis for finding miscarriage of
justice in face of valid appeal waiver). In addition, we have independently reviewed
the record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), and have
found no non-frivolous issue for appeal, outside the scope of the appeal waiver.
Accordingly, we dismiss this appeal, grant counsel’s motion to withdraw, and deny
Anderson’s motion for appointment of new counsel.
                         ______________________________




                                         -2-